internal_revenue_service department of the treasury washington dc contact percan telephone number op e bp t in reference to date m ay i999 uniform issue list no att'n legend company a company b company c company d company e company f plan x plan y dear this is in response to a ruling_request dated date submitted by your authorized representative as supplemented by and december correspondence dated september date the original ruling_request of date and replaced by the ruling_request of december to the distribution of assets from plan x under sec_401 a of the internal_revenue_code code relating is superceded in support of your ruling_request your authorized representative has presented the following facts plan x is a profit sharing plan containing a cash_or_deferred_arrangement described in sec_401 of the code yd page which was instituted by company a in a and employees of affiliated companies company b company c and company d participated in plan x employees of company on date company a and company b were acquired by the sale was a wholly owned subsidiary of a wholly owned subsidiary of company f a stock sale and the majority of rank and file as a condition of the sale company e required company e structured as employees remained employed in their present positions and company a continued to exist as company e company a to terminate plan x a signed a resolution on december as the date of termination of plan x to the appropriate key district_office for a determination that it was qualified upon termination prior to distributing the assets determination_letter to plan x indicating that the termination of the plan did not adversely affect the plan's qualification and stating that this favorable determination applies to the termination_date of december distributed in date the board_of directors of company designating that date company a submitted plan xx the key district_office issued a plan x assets were on date at the time of the sale company f maintained plan y a defined_contribution_plan containing a cash_or_deferred_arrangement described in sec_401 k provides retirement benefits for the employees of company f and the employees of company f's subsidiaries plan y employees of company a and company b are not eligible to participate in plan y until twelve months after all assets are distributed from plan x less than two percent of the participants in plan x have participated in plan y during the month period beginning one year prior to the termination of plan x and ending one year after the termination a representation has been made that under the terms of of the code plan y based on the aforementioned facts and representations you have requested a ruling that for purposes of rule under sec_1_401_k_-1 of the income_tax regulations the date of termination of plan x the two percent is december sec_401 k b i ii of the code provides in part that amounts held by a_trust which are attributable to employer contributions made pursuant to the employee's election may not ke distributable to participants or other beneficiaries earlier than an event described in paragraph sec_401 a i provides generally that distributions may be made upon the termination of the plan yy page without the establishment or maintenance of another defined_contribution_plan under sec_1_401_k_-1 of the regulations a of this section is applied as sec_1 k -1 d further provides that distribution of amounts attributable to elective contributions under a qualified_cash_or_deferred_arrangement may not be made upon plan termination if the employer establishes or maintains a successor plan the definition of the term employer contained in paragraph g termination and a successor plan is any other defined_contribution_plan maintained by the same employer k -1 d plan rule which provides that if month period beginning months before the termination fewer than two percent of the employees who were eligible under the defined_contribution_plan that includes the cash_or_deferred_arrangement as the other defined_contribution_plan successor plan also contains an exception to the successor of the date of plan termination are eligible under at all times during the the other plan is not a of the date of plan section sec_1 k -1 g of the regulations provides that the term employer means the employer within the meaning of sec_1_410_b_-9 sec_1_410_b_-9 of the regulations provides in part that employer means the employer maintaining the plan and those employers required to be aggregated with the employer under sec_414 of the code c m or revrul_89_87 1989_2_cb_81 provides that in order for a qualified_plan to terminate the date of termination must the plan participants and other be established the benefits of liabilities under the plan must be determined as of the date of plan termination and all assets must be distributed to satisfy those liabilities in accordance with the terms of the plan as soon as administratively feasible after the date of termination revrul_89_87 further provides that a determination of whether the assets have been distributed as soon as administratively feasible is based upon all the facts and circumstances of a given case the date of termination for plan x designated by resolution of this date company a and company b were wholly owned by the board_of directors of company a as subsidiaries of company e are aggregated with company e for purposes of determining whether the employer maintains or establishes a successor plan under sec_1 k -1 d since company f and as such company a and company b of the regulations was date ys page on the date plan x terminated plan y would be the parent of company e maintained plan y contribution plan a successor plan within the meaning of sec_1 k -1 d of the regulations unless plan y meets the requirements of the exception to the successor plan rule provided in sec_1 k -1 d herein referred to as the two percent rule under sec_1 the exception to the successor plan rule is k -1 d a defined it is represented that less than two percent of the participants in plan x have participated in plan y during the month period beginning one year prior to the termination of plan x and ending one year after the termination represented that the board_of directors of company a signed a resolution establishing december termination for plan x determination_letter dated february district_office determined that the termination of plan x on december of the plan date company a distributed the assets of plan x did not adversely affect the qualified status company a requested and received a as the date of in which the key is also in it accordingly we conclude with respect to your ruling_request that for purposes of the two percent rule under sec_1 k -1 d termination of plan xk of the income_tax regulations the date of is date this ruling expresses no opinion on the qualified status of plan y a copy of this letter is being sent to your authorized representative in accordance with the power_of_attorney on file in this office sincerely yours ohn kiololle sr john g riddle jr chief employee_plans technical branch yb enclosures deleted copy of letter notice of intention to disclose
